DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/10/2021, 02/09/2022,  07/17/2022, 07/24/2022 and 09/17/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because
Claim 21 defines “a machine-readable storage medium” The broadest reasonable interpretation of a claim drawn to a computer readable medium typically
covers forms of non-transitory tangible media and transitory propagating signals per se
in view of the ordinary and customary meaning of computer readable media. Hence,
claim 21 is drawn to a program embodied on a “signal per se.” A signal per se is not
one of the 4 statutory categories of invention and as such fails to fall into a statutory
category of invention. See In re Nuijten, 500 F.3d 1346, 1357 (“A transitory,
propagating signal like Nuijten’s is not a ‘process, machine, manufacture, or
composition of matter.’ Those four categories define the explicit scope and reach of
subject matter under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject
matter’). One way to overcome this rejection is to replace a computer readable
medium with a non-transitory machine-readable storage medium.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “...access to the financial report through the report
token” in the claim. There is insufficient antecedent basis for this limitation in the claim.
Examiner for the sake of examination interpreted the report token as the audit report
token. Proper correction is required.
Claim 1 recites the limitation “sharing the audit token” in the claim. There is
insufficient antecedent basis for this limitation in the claim. Examiner for the sake of
examination interpreted the audit token as the audit report token. Proper correction is
required.
Claim 1 recites the limitation “sharing the audit token with the first third-party
system” in the claim. There is insufficient antecedent basis for this limitation in the
claim. Examiner for the sake of examination interpreted “sharing the audit token with 
the first third-party system” in the claim as “sharing the audit report token with a first third-party system”. Proper correction is required.
Regarding claim 5, the limitation “can comprise” in a method claim is not indicative of a step being positively performed. Proper correction is required.
Claims 2-18 are also rejected based on the claims dependencies for claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp
Claims 1-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.10104059. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10104059. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No.10104059. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-30 of U.S. Patent No.10104059. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11120158. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11120158. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 of U.S. Patent No. 11120158. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 11120158. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over William Hockey et al. US 20170068954 (hereinafter Hockey) in view of Louis A. Steinberg US 20200211002 (hereinafter Steinberg).
As per claim 1, Hockey teaches: A method for managing secure access to user account data comprising:
generating a financial report based on account information associated with one or more user accounts, each user account being associated with one or more institutions, where the account information includes financial information (Hockey: Abs.);
receiving a financial report request for the financial report of the user account,
wherein the financial report request is identified as being received from a third-party system (Hockey: Abs. and para. 75);
generating an audit report token associated with the financial report (Hockey: Abs. and para. 369);
sharing the audit token with the first third-party system in response to the financial report request (Hockey: Abs. and para. 361, 372 and 376); and
providing the first third-party system account access to the financial report through the report token (Hockey: Abs);
Hockey does not teach; however, Steinberg discloses: the audit report token can be shared with a second third-party system and provided by the second third-party system in order to confirm authorization to the report and integrity of the report (Steinberg: para. 90-93).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hockey with the methods of Steinberg to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to facilitate expedited auditing of a financial account.
As per claim 2, the rejection of claim 1 is incorporated herein. Hockey teaches: the financial report presents transaction data and account balance of a financial user over a designated and fixed time period (Hockey: Abs. and para. 245 and 313).
As per claim 3, the rejection of claim 1 is incorporated herein. Hockey does not
teach; however, Steinberg discloses: providing the first third-party system account access to the financial report through the audit token comprises receiving an access request from the first third-party system and returning the financial report to the third-party system (Steinberg: para. 91-93).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hockey with the methods of Steinberg to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to share account information with authorized user.
As per claim 5, the rejection of claim 1 is incorporated herein. Hockey teaches:
providing the first third-party system access to the financial report through the audit report token can comprise receiving an access request accompanied with the audit report token and presenting a financial report access user interface (Hockey: fig. 20A).
As per claim 6, the rejection of claim 1 is incorporated herein. Hockey teaches: receiving financial account credentials from a user client, authenticating with a financial institution using the financial account credentials and obtaining financial data from the financial institution, and compiling the financial record from at least the financial data (Hockey: fig. 20A).
As per claim 8, the rejection of claim 6 is incorporated herein. Hockey teaches: compiling the financial record comprises of processing the financial data and providing a financial analysis summary metric in the financial report (Hockey: fig. 20A).
As per claim 9, the rejection of claim 1 is incorporated herein. Hockey teaches: receiving access permissions through a management user interface and permitting access to the financial report in accordance with the access permissions (Hockey: fig. 20C).
As per claim 19, Hockey teaches: A system for secure access to user account data comprising: a data management platform configured to:
generate a financial report based on account information associated with one or
more user accounts, each user account being associated with one or more institutions,
where the account information includes financial information (Hockey: Abs.);
receive a financial report request for the financial report of the user account, wherein the financial report request is identified as being received from a third-party system (Hockey: Abs. and para. 75);
generating an audit report token associated with the financial report (Hockey:  Abs. and para. 369);
share the audit report token with the first third-party system in response to the financial report request (Hockey: Abs. and para. 361, 372 and 376);
provide the first third-party system account access to the financial report through
the report token (Hockey: Abs); and
share an audit report token for the financial report with the first third-party system (Hockey: Abs. and para. 361, 372 and 376); and
provide the first third-party system account access to the financial report through the report token (Hockey: Abs),
Hockey does not teach; however, Steinberg discloses: the audit report token can be shared with a second third-party system and provided by the second third-party system in order to confirm authorization to the report and integrity of the report (Steinberg: para. 90-93).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hockey with the methods of Steinberg to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to facilitate expedited auditing of a financial account.
As per claim 21, this claim defines a machine-readable storage medium comprising instructions that corresponds to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 2 is rejected with the same rational as in the rejection of claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hockey in view of Steinberg and further in view of ArunKumar Rama Krishnan Nair US 20120030125 (hereinafter Rama Krishnan Nair).
As per claim 4, the rejection of claim 3 is incorporated herein. The combination of Hockey and Steinberg does not explicitly teach; however, Rama Krishnan Nair discloses: the access request specifies a media format; and wherein returning the financial report to the third-party system comprises returning the financial report to the third-party system in the media format (Rama Krishnan Nair: para. 173).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hockey and Steinberg with the teachings of Rama Krishnan Nair to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the flexibility of the system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hockey in view of Steinberg and further in view of Yanik Grignon US 20140330732 (hereinafter Grignon).
As per claim 10, the rejection of claim 9 is incorporated herein. The combination of Hockey and Steinberg does not teach; however, Grignon discloses: receiving access permissions through the management user interface and permitting access to the financial report in accordance with the access permissions is comprised of notifying a user through the management user interface of a new access request, receiving user input to the new access request, and permitting the access request in accordance with the user input (Grignon: Para. 115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hockey and Steinberg with the teachings of Grignon to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to further secure use data.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hockey in view of Steinberg and further in view of Stephen William Edge US 20170041963 (hereinafter Edge).
As per claim 11, the rejection of claim 1 is incorporated herein. The combination of Hockey and Steinberg does not teach; however, Edge discloses: automatically regulating access by the second third-party system and selectively permitting or denying access (Edge: para. 87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hockey and Steinberg with the teachings of Edge to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such  techniques were known at the time of the instant invention and would have been applied to facilitate transfer of control over a financial account.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hockey in view of Steinberg and further in view of Kapil Pruthi et al. US 20160350747 (hereinafter Pruthi).
As per claim 15, the rejection of claim 1 is incorporated herein. The combination of Hockey and Steinberg does not teach; however, Pruthi discloses: the financial report comprises of data of a financial user account obtained from a financial institution server; wherein the financial report comprises a listing of financial transactions and balance information (Pruthi: para. 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hockey and Steinberg with the teachings of Pruthi to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to provide a use financial account history.
As per claim 16, the rejection of claim 15 is incorporated herein. Hockey teaches: the first third-party system is a first loan management system and the second third-party system is a second loan management system (Hockey: para. 193 and 198).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hockey in view of Steinberg and further in view of Raymond Anthony Joao US 20140081667 (hereinafter Joao).
As per claim 17, the rejection of claim 15 is incorporated herein. The combination of Hockey and Steinberg does not teach; however, Joao discloses: the first third-party system is a first loan management system and the second third-party system is computing system of an auditor (Joao: para. 610 and 611).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hockey and Steinberg with the teachings of Joao to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to facilitate auditing an account.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hockey in view of Steinberg and further in view of Young Ryong Park US 9760645 (hereinafter Park).
As per claim 18, the rejection of claim 1 is incorporated herein. The combination of Hockey and Steinberg does not teach; however, Park discloses: receiving an update request in association with the financial report; and, in response to the update request, creating an updated financial report updated based on new financial data and the original financial report request; sharing an updated report token for the updated financial report (“The primary method for sharing business cards is with the use of a unique token such as a QR-code which the card owner sends to a requestor or a client seeking to use the owner's electronic business card. The recipient of the electronic business card then uses this token to access the contact information over the Internet. The retrieved information is thus the updated information when a record is updated.” Park: col. 4, line54-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hockey and Steinberg with the teachings of Park to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to further control access to account information.
Allowable Subject Matter
The subject matter of claims 7, 12, 13 and 20 are not suggested by the prior art of record. Claims 7, 12, 13 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112 (b) and the double patenting rejection set forth in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571) 270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493